Title: From Thomas Jefferson to Moses Cox, 7 March 1793
From: Jefferson, Thomas
To: Cox, Moses



Sir
Philadelphia Mar. 7. 1793.

Mr. Ogden informs me you propose to rent your house near Gray’s ferry the ensuing season, that the rent last year was £30. and he supposed would still be the same. As the time it might suit me to occupy a house in the country might be longer or shorter according to circumstances, the price is of consequence, because even a low price may by shortness of time become a high one. If therefore you are disposed to rent it, and at the former price, I will beg your permission to examine it, with it’s conveniencies, and in that case must ask you to trust me with the key, as I understand the house is not open. I will ride there to-day, tomorrow, or next day as my business will permit, and return you the key with an answer. I am Sir your most obedt. servt

Th: Jefferson

